



Exhibit 10.8


STOCK OPTION AGREEMENT
PURSUANT TO AFFILIATED MANAGERS GROUP, INC.
2020 EQUITY INCENTIVE PLAN




Pursuant to the Affiliated Managers Group, Inc. 2020 Equity Incentive Plan, as
amended and restated from time to time (the “Plan”), and subject to the terms of
this agreement (the “Agreement”), Affiliated Managers Group, Inc. (the
“Company”) hereby grants to the optionee named on Exhibit A hereto (the
“Optionee”) an option (the “Stock Option”) to purchase on or prior to the
Expiration Date specified on Exhibit A all or part of the number of shares of
common stock, par value $0.01 per share, of the Company (such stock, the
“Stock,” and such shares, the “Option Shares”) specified on Exhibit A at the
Option Exercise Price per Share specified on Exhibit A, to be issued and
distributed to the Optionee according to the terms set forth herein and in the
Plan, and the vesting schedule and performance requirements (if any) set forth
herein. This Stock Option is intended to be an “incentive stock option” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent permitted by Section 6(b)(viii) of the Plan and is
granted to the Optionee in connection with the Optionee’s Employment by the
Company or a “subsidiary” corporation of the Company, as such term is defined in
Section 424 of the Code.


1.Vesting; Exercisability and Performance Measure.


(a)Vesting. Except as set forth below, and subject to the discretion of the
Administrator to accelerate the vesting schedule, this Stock Option shall become
vested with respect to the number of Option Shares on the dates indicated on
Exhibit A; provided that, Optionee’s Employment is through the applicable
vesting date set forth on Exhibit A. In addition, if this Stock Option is
subject to a Performance Measure (but not otherwise), Section 1(b) shall apply.
For the avoidance of doubt, the vesting of this Stock Option may be accelerated
automatically in certain circumstances described herein.


(b)Exercisability and Performance Measure. No portion of this Stock Option may
be exercised unless such portion has vested. Further, if this Stock Option is
subject to a Performance Measure (as defined herein), vested portions of this
Stock Option shall be exercisable only if the Compensation Committee has
certified the attainment of the Performance Measure with respect to all or any
portion thereof, and following such certification shall be exercisable into the
number of Option Shares set forth on Exhibit A; it being understood that if
vesting of this Stock Option is accelerated pursuant to Sections 1(c)(y) or
4(a)(ii) hereof, such vested Stock Option shall remain subject to the attainment
of the Performance Measure, and this Stock Option shall not be exercisable
unless and until the Compensation Committee has certified that the Performance
Measure has been attained with respect to all or any portion thereof and
following such certification shall be exercisable into the number of Option
Shares set forth on Exhibit A. If such Performance Measure remains in effect and
the Compensation Committee certifies that it has not been attained with respect
to all or any portion of this Stock Option (including any portion of this Stock
Option that has vested pursuant to Sections 1(c)(y) or 4(a)(ii) hereof), this
Stock Option shall terminate immediately and be of no further force or effect
with respect to all of the Option Shares or such portion thereof, as applicable.


(c)Change of Control. Notwithstanding anything to the contrary herein or in the
Plan, in the event of termination of the Optionee’s Employment (i) by the
Company without Cause or (ii) by the Optionee for Good Reason, in either case
occurring within the two-year period following a Change of





--------------------------------------------------------------------------------





Control, this Stock Option shall automatically fully vest at the time of such
termination; provided that, if subject to a Performance Measure, this Stock
Option shall only be exercisable pursuant to this Section 1(c) if (x) the
Compensation Committee has certified that the Performance Measure has been
attained with respect to all or any portion thereof on or before the date of
termination, and in such case shall vest at the time of such termination and
shall be exercisable into the number of Option Shares set forth on Exhibit A, or
(y) the attainment of the Performance Measure is not yet determinable as of such
date, and in such case shall fully vest at the time of such termination but the
vested Stock Option shall remain subject to the attainment of the Performance
Measure and shall not be exercisable unless and until the Compensation Committee
has certified that the Performance Measure has been attained with respect to all
or any portion thereof, and following such certification shall be exercisable
into the number of Option Shares set forth on Exhibit A. (For the avoidance of
doubt, if this Stock Option (including any portion thereof that vested pursuant
to sub-clause (y) above) is subject to a Performance Measure that the
Compensation Committee has certified has not been attained with respect to all
or any portion thereof, this Stock Option shall terminate with respect to all of
the Option Shares or such portion thereof, as applicable, in accordance with
Section 1(b) hereof.)


2.Manner of Exercise.


(a)The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Chief Administrative Officer or General
Counsel of the Optionee’s election to purchase some or all of the vested Option
Shares purchasable at the time of such notice. Such notice shall specify the
number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash or by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery of
previously acquired unrestricted shares of Stock, or the withholding of
unrestricted shares of Stock otherwise deliverable upon exercise, in either
case, that have an aggregate Fair Market Value equal to the exercise price;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice in a form acceptable to the Company together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the option purchase price; provided
that, in the event the Optionee chooses to pay the option purchase price as so
provided, the Optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure and shall
comply with all applicable laws, which laws may in certain cases restrict the
availability of this method; or (iv) a combination of (i), (ii), and (iii)
above. Payment instruments will be received subject to collection.
Stock Option exercises and any sales of Option Shares will be subject to the
Company’s insider trading policy, equity ownership guidelines and other Company
policies as may be in effect from time to time or otherwise established by the
Administrator.


(b)The issuance of Stock representing the Option Shares will be contingent upon
the Company’s receipt from the Optionee of full payment for the Option Shares,
as set forth above, and any agreement, statement or other evidence that the
Company and/or the Administrator may require to satisfy itself that the issuance
of Stock to be purchased pursuant to the exercise of this Stock Option and any
subsequent resale of the shares of Stock will be in compliance with all
applicable laws and regulations and with the requirements hereof and of the
Plan. The determination of the Administrator as to such compliance shall be
final and binding on the Optionee. The Optionee is not entitled to vote any
shares of





--------------------------------------------------------------------------------





Stock subject to this Stock Option by reason of the granting of this Stock
Option or to receive or be credited with any dividends declared and payable on
such shares prior to the payment date with respect to the Option Shares, subject
to clause (c) below. This Stock Option shall not be interpreted to bestow upon
the Optionee any equity interest or ownership in the Company or any subsidiary
or Affiliate, and the Optionee shall not be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Stock subject
to this Stock Option unless and until this Stock Option shall have been
exercised pursuant to the terms hereof and of the Plan, and the Optionee’s name
shall have been entered as the stockholder of record on the books of the
Company. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such shares of Stock, subject to clause (c)
below.


(c)The Company shall maintain an account on its books in the name of the
Optionee which shall reflect this Stock Option and the number of Option Shares
set forth on Exhibit A. The Optionee acknowledges and agrees that, upon exercise
of all or any portion of this Stock Option in accordance with the terms of this
Agreement, the Company (i) will enter the Optionee’s name as a stockholder of
record on the books of the Company, (ii) may hold all Option Shares on behalf of
the Optionee, until such time as the Optionee submits a request for delivery,
and (iii) will exercise voting rights and take all other corporate actions for
such Option Shares for such time as such Option Shares may be held by the
Company on behalf of the Optionee, unless the Optionee provides written notice
to the Human Resources Department to the contrary.


(d)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares that may be exercised under this Stock Option at the time or unless
otherwise permitted by the Human Resources Department.


(e)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof. For the
avoidance of doubt, any portion of this Stock Option that is not exercised by
the Expiration Date will thereupon immediately terminate.


3.Definitions. Except as otherwise expressly provided, all terms used herein
shall have the same meaning as in the Plan, as applicable and as may be amended
from time to time. For purposes of this Agreement, as applicable, the following
terms shall have the following meanings:


(a)“Cause” means any of the following:


i.the Optionee’s engagement in any criminal act which is or involves a serious
felony offense, a violation of federal or state securities laws (or equivalent
laws of any country or political subdivision thereof), embezzlement, fraud,
wrongful taking or misappropriation of property, or theft or any other crime
involving dishonesty;


ii.the Optionee’s willful or grossly negligent failure to perform duties owed to
the Company or an Affiliate;


iii.the Optionee’s willful violation of any securities or commodities laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or commodities exchange or association of which the Company or
any of its subsidiaries or Affiliates is a member; or







--------------------------------------------------------------------------------





iv.the Optionee’s willful violation of any Company policy or any applicable
policy of any of its subsidiaries or Affiliates concerning confidential or
proprietary information, or material violation of any other Company or
applicable subsidiary or Affiliate policy or written agreement as in effect from
time to time; and


v.for purposes of Section 5(a), “Cause” also means the occurrence of any of the
following, as determined by the Company: (a) the Optionee’s performance of the
Optionee’s and responsibilities to the Company or its subsidiaries or
Affiliates, as applicable, in a manner deemed by the Company to be in any way
unsatisfactory and/or inconsistent with the needs of the business; (b) the
Optionee’s breach of this Agreement or any other agreement between the Optionee
and the Company or any of its subsidiaries or Affiliates; or (c) the Optionee’s
misconduct, including, but not limited to, fraud, violation of or disregard for
the rules, policies, and procedures of the Company or any of its subsidiaries or
Affiliates, dishonesty, insubordination, theft, or other illegal or
inappropriate conduct.


The determination as to whether “Cause” has occurred shall be made by the
Administrator. The Administrator shall also have the authority to waive the
consequences under the Plan of the existence or occurrence of any of the events,
acts or omissions constituting “Cause.” If, subsequent to the Optionee’s
termination of Employment for other than Cause, it is determined that the
Optionee’s Employment could have been terminated for Cause, the Optionee’s
Employment shall be deemed to have been terminated for Cause retroactively to
the date the events giving rise to such Cause occurred. Notwithstanding the
foregoing, if Optionee is party to an employment, severance-benefit, change of
control or similar agreement with the Company (or any of its subsidiaries or
Affiliates, as applicable) that contains a definition of “Cause” (or a
correlative term), such definition will apply (in the case of such Optionee for
purposes of this Agreement) in lieu of Sections 3(a)(i) through (iv) of the
definition of “Cause” set forth above during the term of such other agreement,
provided that Section 3(a)(v) of the definition set forth above will always
apply for purposes of this Agreement.


(b)“Client” shall mean all Past Clients, Present Clients and Potential Clients,
subject to the following general rules:


i.with respect to each Client, the term “Client” shall also include any Persons
who are Affiliates of such Client and, to the extent known by the Optionee to
have such connection with such Client (and the Optionee shall be deemed to have
such knowledge if the Optionee would reasonably have been expected to have such
knowledge in the ordinary course of the Optionee’s duties while the Optionee was
employed by the Company or any of its subsidiaries or Affiliates, as
applicable), directors, officers or employees of such Client or any such
subsidiaries or Affiliates thereof, or Persons who are members of the immediate
family of such Client or any of the other foregoing Persons or Affiliates of any
of them;


ii.with respect to any Present Client or Past Client (as applicable) that is a
Fund, the term “Client” shall also include (x) the sponsor of such Client, and
any other Fund sponsored by such Person or its Affiliates, and (y) any investor
in such Client (provided that, except to the extent the Optionee had knowledge
of the identity of an investor therein while the Optionee was employed by the
Company or any of its subsidiaries or Affiliates, as applicable (and the
Optionee shall be deemed to have had such knowledge if the Optionee would
reasonably have been expected to have had such knowledge in the ordinary course
of the Optionee’s duties while the Optionee was employed by the Company or any
of its subsidiaries or Affiliates, as applicable), in the case of any Fund, an
investor therein shall not be deemed a Present Client or Past Client (as
applicable) hereunder);







--------------------------------------------------------------------------------





iii.with respect to any Client that is a trust or similar entity, the term
“Client” shall include the settlor and, to the extent such beneficiary is known
to the Optionee to be such a beneficiary (and the Optionee shall be deemed to
have had such knowledge if the Optionee would reasonably have been expected to
have had such knowledge in the ordinary course of the Optionee’s duties while
the Optionee was employed by the Company or any of its subsidiaries of
Affiliates, as applicable), any Person who is a beneficiary of such Client and
the Affiliates and immediate family members of any such Persons;


iv.with respect to so-called “wrap programs,” “SMA programs” or similar
programs, the term “Client” shall include (x) the sponsor of such program, and
(y) the underlying participants in such program (provided that, except to the
extent the Optionee had knowledge of the identity of a participant therein while
the Optionee was employed by the Company or any of its subsidiaries or
Affiliates, as applicable (and the Optionee shall be deemed to have had such
knowledge if the Optionee would reasonably have been expected to have had such
knowledge in the ordinary course of the Optionee’s duties while the Optionee was
employed by the Company or any of its subsidiaries or Affiliates, as
applicable), a participant therein shall not be deemed a Present Client or Past
Client (as applicable) hereunder); and


v.with respect to each Client, the term “Client” shall also include any Persons
who (x) in U.S. retail markets, serve as intermediaries, including, but not
limited to, broker-dealers and financial advisers, and, (y) in all other
markets, serve as an intermediary with discretion as to whether or not to make
Affiliate products available to their underlying clients.


(c)“Fund” shall mean any collective investment vehicle (whether open-ended or
closed-ended), including, without limitation, an investment company (whether or
not registered under the Investment Company Act of 1940, as amended), a general
or limited partnership, a trust or a commingled fund, in any such case organized
(or otherwise formed) in any jurisdiction.


(d)“Good Reason” shall mean any of the following events or conditions occurring
without the Optionee’s express written consent, provided that the Optionee shall
have given notice of such event or condition within 90 days of the initial
existence of such event or condition and the Company shall not have remedied
such event or condition within 30 days after receipt of such notice:


i.a materially adverse alteration in the nature or status of the Optionee’s
duties or responsibilities;


ii.a material reduction in the Optionee’s annual base salary or any target
bonus, other than an across-the-board reduction that applies to the Optionee and
similarly-situated employees; or


iii.a change of 50 miles or more in the Optionee’s principal place of
Employment, except for required travel on business to an extent substantially
consistent with the Optionee’s business travel obligations.


Notwithstanding the foregoing, if the Optionee is party to an employment,
severance-benefit, change of control or similar agreement with the Company (or
any of its subsidiaries or Affiliates, as applicable) that contains a definition
of “Good Reason” (or a correlative term), such definition will apply (in the
case of the Optionee for purposes of this Agreement) in lieu of the definition
set forth above during the term of such agreement.





--------------------------------------------------------------------------------







(e)“Investment Management Services” shall mean any services which involve: (i)
the management of an investment account or Fund (or portions thereof or a group
of investment accounts or Funds); (ii) the giving of advice with respect to the
investment and/or reinvestment of assets or funds (or any group of assets or
funds); or (iii) otherwise acting as an “investment adviser” within the meaning
of the Investment Advisers Act of 1940, as amended, including, without
limitation, in each of the foregoing cases, performing activities related or
incidental thereto.


(f)“Past Client” shall mean, subject to the general rules under the definition
of Client, at any particular time of determination, any Person (i) who at any
point prior to such time of determination had been, directly or indirectly (and
including, without limitation, through one or more intermediaries such as a wrap
sponsor or as an investor in a Fund for which the Company or any subsidiary or
Affiliate thereof acts (or acted) as a sponsor, adviser or sub-adviser or in a
similar capacity), an advisee or investment advisory customer or client of, or
otherwise a recipient of Investment Management Services from, (x) the Company or
any subsidiary or Affiliate thereof, and/or (y) any owner, part owner,
shareholder, partner, member, director, officer, trustee, employee, agent or
consultant of the Company or any subsidiary or Affiliate thereof acting on
behalf of the Company or any of its subsidiaries or Affiliates, but at such time
is not an advisee or investment advisory customer or client of (or otherwise a
direct or indirect recipient of Investment Management Services from) the Company
or any subsidiary or Affiliate thereof (or any of the foregoing Persons acting
on their behalf), and (ii) with which Optionee or Optionee’s department had
material, direct interaction with and/or with respect to which Optionee had
access to proprietary or confidential information; provided, however, that, from
and after the termination of Optionee’s Employment, the term “Past Client” shall
thereafter be limited (solely with respect to the Optionee) to those Past
Clients who were (directly or indirectly) advisees or investment advisory
customers or clients of, or recipients of Investment Management Services from,
the Company or any subsidiary or Affiliate thereof, or any owner, part owner,
shareholder, partner, member, director, officer, trustee, employee, agent or
consultant (or persons acting in any similar capacity) of the Company or any
subsidiary or Affiliate thereof, at any time during the two (2) years
immediately preceding the date of such termination.


(g)“Performance Measure” shall mean the target(s) for the applicable Performance
Period(s) (each as set forth on Exhibit A, as applicable), as established by the
Compensation Committee.


(h)“Person” shall mean any individual, partnership (limited or general),
corporation, limited liability company, limited liability partnership,
association, trust, joint venture, unincorporated organization or other entity.


(i)“Potential Client” shall mean, subject to the general rules under the
definition of Client, at any particular time of determination, any Person (i) to
whom (x) the Company or any subsidiary or Affiliate thereof, and/or (y) any
owner, part owner, shareholder, partner, member, director, officer, trustee,
employee, agent or consultant (or persons acting in any similar capacity) of the
Company or any subsidiary or Affiliate thereof, acting on behalf of the Company
or any subsidiary or Affiliate thereof in any such case has within one (1) year
prior to such time of determination offered (whether by means of a personal
meeting, telephone call, letter, written proposal or otherwise) to serve as
investment adviser or otherwise provide Investment Management Services, but who
is not at such time an advisee or investment advisory customer or client of (or
otherwise a direct or indirect recipient of Investment Management Services from)
the Company or any subsidiary or Affiliate thereof (or any of the foregoing
Persons acting on their behalf), and (ii) with which Optionee or Optionee’s
department had material, direct interaction with and/or with respect to which
Optionee had access to proprietary or confidential information;





--------------------------------------------------------------------------------





provided, however, that, from and after the termination of Optionee’s
Employment, the term “Potential Client” shall thereafter be limited (solely with
respect to the Optionee) to those Potential Clients to whom such an offer to
provide Investment Management Services was made at any time during the one (1)
year immediately preceding the date of such termination. The preceding sentence
is meant to exclude advertising, if any, through mass media in which the offer,
if any, is available to the general public, such as magazines, newspapers and
sponsorships of public events.


(j)“Present Client” shall mean, subject to the general rules under the
definition of Client, at any particular time of determination, any Person (i)
who is at such time of determination, directly or indirectly (and including,
without limitation, through one or more intermediaries such as a wrap sponsor,
or as an investor in a Fund for which the Company or any subsidiary or Affiliate
thereof acts as a sponsor, adviser or sub-adviser or in a similar capacity), an
advisee or investment advisory customer or client of (or otherwise a direct or
indirect recipient of Investment Management Services from) (x) the Company or
any subsidiary or Affiliate thereof and/or (y) any owner, part owner,
shareholder, partner, member, director, officer, trustee, employee, agent or
consultant (or persons acting in any similar capacity) of the Company or any
subsidiary or Affiliate thereof acting on behalf of the Company or any
subsidiary or Affiliate thereof, and (ii) with which Optionee or Optionee’s
department had material, direct interaction with and/or with respect to which
Optionee had access to proprietary or confidential information.


4.Termination of Service. If the Optionee’s Employment terminates, this Stock
Option may be subject to earlier termination or accelerated vesting as set forth
below.


(a)Termination by Reason of Death or Disability. If the Optionee’s Employment
terminates by reason of death or disability, this Stock Option shall
automatically fully vest at the time of such termination and may thereafter be
exercised by the Optionee or the Optionee’s legal representative or legatee, or
by the Optionee’s permitted transferee, if any, for a period of twelve (12)
months from the date of death or disability, as the case may be, or until the
Expiration Date, if earlier; provided that, if subject to a Performance Measure,
this Stock Option shall only be exercisable pursuant to this Section 4(a) if (i)
the Compensation Committee has certified that the Performance Measure has been
attained with respect to all or any portion thereof on or before the date of
termination, and in such case shall vest at the time of such termination and
shall be exercisable into the number of Option Shares set forth on Exhibit A, or
(ii) the attainment of the Performance Measure is not yet determinable as of
such date, and in such case this Stock Option shall fully vest at the time of
such termination but the vested Stock Option shall remain subject to the
attainment of the Performance Measure, and this Stock Option shall not be
exercisable unless and until the Compensation Committee has certified that the
Performance Measure has been attained with respect to all or any portion
thereof, and following such certification shall be exercisable into the number
of Option Shares set forth on Exhibit A (in each case, by the Optionee or the
Optionee’s legal representative or legatee, or by the Optionee’s permitted
transferee, if any, for a period of twelve (12) months from the date of such
certification or until the Expiration Date, if earlier). (For the avoidance of
doubt, if this Stock Option (including any portion thereof that vested pursuant
to sub-clause (ii) above) is subject to a Performance Measure that the
Compensation Committee has certified has not been attained, this Stock Option
shall terminate in accordance with Section 1(b) hereof.) In the case of
termination by reason of disability, the death of the Optionee during the
twelve-month period provided in this Section 4(a) shall extend such period for
another twelve (12) months from the date of death or until the Expiration Date,
if earlier.


(b)Termination for Cause. If the Optionee’s Employment terminates for Cause,
this Stock Option shall terminate immediately and be of no further force and
effect.





--------------------------------------------------------------------------------







(c)Other Termination. If the Optionee’s Employment terminates for any reason
other than death or disability, for Cause or in connection with a Change of
Control described in Section 1(c), and unless a longer period is determined by
the Administrator, this Stock Option may be exercised by the Optionee, to the
extent exercisable on the date the Optionee’s Employment terminates, for a
period of ninety (90) days from the date the Optionee’s Employment terminates or
until the Expiration Date, if earlier. Any portion of the Stock Option that is
not exercisable at such time shall terminate immediately and be of no further
force or effect; it being understood that this Stock Option shall remain
outstanding following the date of any termination due to death, disability or in
connection with a Change of Control described in Section 1(c) with respect to
any portion of this Stock Option that has vested pursuant to Sections 1(c)(y) or
4(a)(ii) hereof until this Stock Option is exercised or terminated in accordance
with Section 1(c) or 4(a), as applicable.


The Administrator’s determination of the reason that the Optionee’s Employment
has terminated shall be conclusive and binding on the Optionee and the
Optionee’s representatives, legal guardians or legatees.


5.Noncompetition, Intellectual Property and Confidentiality.


(a)In consideration of the Stock Option granted herein, the Optionee agrees that
during the term of the Optionee’s Employment with the Company or any of its
subsidiaries or Affiliates and for one (1) year thereafter (or two (2) years if
the Optionee breaches the Optionee’s fiduciary duty to the Company or its
subsidiaries or Affiliates, or unlawfully takes, physically or electronically,
property belonging to the Company or its subsidiaries or Affiliates) for any
reason other than termination by the Company without Cause, the Optionee: (i)
will not, directly or indirectly, whether as owner, partner, shareholder,
member, consultant, agent, employee, co-venturer or otherwise, engage,
participate or invest in any Competing Business (as hereinafter defined)
(provided, however, that nothing in this clause (i) shall prohibit the Optionee
from acting as an agent for a Competing Business in the course of the Optionee’s
employment (or other applicable service relationship) for a business which is
not a Competing Business); (ii) will not, directly or indirectly, take any
action to negotiate or discuss with any person or entity or solicit or entertain
from any person or entity, any investment, purchase, proposal, offer or
indication of interest regarding (A) any investment in any entity in which the
Company or any of its subsidiaries or Affiliates holds any securities or other
investment interests or (B) any investment in any other entity with whom the
Company or any of its subsidiaries or Affiliates is or was discussing or
negotiating any possible investment therein at any time during the one (1) year
preceding the termination (if any) of the Optionee’s Employment (or other
applicable service relationship) with the Company or any of its subsidiaries or
Affiliates.


For purposes of this Agreement, the term “Competing Business” shall mean a
business or a division of a business, conducted anywhere in the world, which
invests in or acquires boutique or specialist investment managers or advisers,
or has adopted a strategy or developed a business plan to invest in or acquire
multiple boutique or specialist investment managers or advisers. Notwithstanding
the foregoing, the Optionee may own up to five percent (5%) of the outstanding
stock of a publicly held corporation which constitutes or is affiliated with a
Competing Business.


(b)During the term of the Optionee’s Employment with the Company or any of its
subsidiaries or Affiliates and for two (2) years thereafter, the Optionee will
refrain from directly or indirectly employing, attempting to employ, recruiting
or otherwise soliciting, inducing or influencing any person to leave Employment
with the Company or its subsidiaries or Affiliates (other than terminations of





--------------------------------------------------------------------------------





Employment of subordinate employees undertaken in the course of the Optionee’s
Employment with the Company or any of its subsidiaries or Affiliates).


(c)In addition to (and not in limitation of) the provisions of Sections 5(a) and
(b) of this Agreement, the Optionee agrees, for the benefit of the Company and
its subsidiaries and Affiliates, that the Optionee shall not, during the term of
the Optionee’s Employment (or other applicable service relationship) with the
Company or any of its subsidiaries or Affiliates and for one (1) year
thereafter, directly or indirectly (whether individually or as owner, part
owner, shareholder, partner, member, director, officer, trustee, employee,
agent, consultant or in any other capacity, on behalf of the Optionee or any
other Person (other than the Company or a subsidiary or Affiliate thereof while
employed by the Company)):


i.provide Investment Management Services to any Person that is a Client (which
includes Past Clients, Present Clients, and Potential Clients);


ii.solicit or induce (whether directly or indirectly) any Person for the purpose
(which need not be the sole or primary purpose) of (A) causing any funds or
accounts with respect to which the Company or any of its subsidiaries or
Affiliates provides Investment Management Services to be withdrawn from such
management or other services, or (B) causing any Client (including any Potential
Client) not to engage the Company or any of its subsidiaries or Affiliates to
provide Investment Management Services for any additional funds or accounts (or
otherwise attempt to cause any of the foregoing to occur);    


iii.otherwise divert or take away (or seek to divert or take away) any funds or
investment accounts with respect to which the Company or any subsidiary or
Affiliate thereof provides Investment Management Services; or


iv.contact or communicate with, whether directly or indirectly, any Past
Clients, Present Clients or Potential Clients in connection with providing
Investment Management Services to such Persons;


provided, however, that this Section 5(c) shall not be applicable to Clients
(including Potential Clients) who are also immediate family members of the
Optionee.


(d)The Optionee understands that the restrictions set forth in Sections 5(a),
(b) and (c) of this Agreement are intended and necessary to protect the
Company’s and its subsidiaries’ and Affiliates’ interests in its and their
Proprietary Information (as hereinafter defined) and established employee and
client relationships and goodwill, and agrees that such restrictions are
reasonable and appropriate for this purpose.


(e)The Optionee agrees and acknowledges that any and all presently existing
business of the Company and its subsidiaries and Affiliates and all business
developed by the Company, any of its subsidiaries or Affiliates, the Optionee
and/or any other employee (or other service provider) of the Company and its
subsidiaries and Affiliates, including, without limitation, all client lists,
the Company’s deal structures (as represented by the transactions it has
completed, attempted or actually proposed), compensation records, agreements,
and any other incident of any business developed by the Company or carried on by
the Company, and all trade names, service marks and logos under which the
Company, its subsidiaries and its and their Affiliates do business, including,
without limitation, “Affiliated Managers Group” and any combinations or
variations thereof and all related logos, are and shall be the exclusive





--------------------------------------------------------------------------------





property of the Company or such subsidiary or Affiliate, as applicable, for its
or their sole use, and (where applicable) amounts received in respect of the
foregoing shall be payable directly to the Company or such subsidiary or
Affiliate. The Optionee acknowledges that, in the course of performing services
for the Company and otherwise, the Optionee will from time to time have access
to information concerning the Company’s, its subsidiaries’ or its Affiliates’
current or proposed businesses, technologies, business relationships, clients,
personnel, processes, operations, strategies, plans, methods, investments,
investment recommendations, investment processes, investment methodologies,
products, confidential records, manuals, data, client and contact lists, trade
secrets, or financial, corporate, sales, marketing or personnel affairs, which
the Company or such subsidiary or Affiliate has not released to the general
public, and all memoranda, notes, papers, items, tangible media, electronic
files and communications related thereto (collectively, “Proprietary
Information”). The Optionee agrees that Proprietary Information of the Company
or any subsidiary or Affiliate thereof is and will be the exclusive property of
the Company or such subsidiary or Affiliate, as the case may be, and further
agrees to always keep secret and never (during the term of this Agreement or
thereafter) publish, divulge, furnish, use or make accessible to anyone (other
than in the regular course of business of the Company or any subsidiary or
Affiliate thereof or otherwise at the Company’s request) such Proprietary
Information. Anything contained herein to the contrary notwithstanding, this
Section 5(e) shall not (i) apply to any knowledge, information or property which
(x) is generally known or available to the public or in the public domain, (y)
has been previously disclosed or made available to the public, unless the
Optionee knows or has reason to know that such disclosure or availability was
the direct or indirect result of the violation or breach of a confidentiality or
non-disclosure obligation, or (z) is required to be disclosed or delivered by
any court, agency or other governmental authority or is otherwise required to be
disclosed by law, or (ii) preclude the Optionee from cooperating with any
governmental process, or any governmental or law enforcement agency in any
investigation, or from making any other communications (without notice to or
consent from the Company) with a governmental agency. The Optionee understands
that the Optionee will not be held criminally or civilly liable under any
federal or state trade secret law for disclosing a trade secret (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed under seal in a lawsuit or other proceeding; provided, however,
that notwithstanding this immunity from liability, the Optionee may be held
liable if the Optionee accesses trade secrets by unauthorized means.


(f)The Optionee will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets and other works of authorship (collectively,
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived, or reduced to practice by the Optionee (alone or jointly with
others) or under the Optionee’s direction during the Optionee’s Employment. The
Optionee acknowledges and confirms that the Optionee hereby assigns and
transfers, and will assign and transfer, to the Company and its successors and
assigns all the Optionee’s right, title and interest in all Developments that
(i) relate to the business of the Company, any subsidiary or Affiliate or any
customer of or supplier to the Company or any of the products or services being
researched, developed, manufactured, serviced, licensed or sold by the Company
or which may be used with such products or services; or (ii) result from tasks
assigned to the Optionee by the Company, a subsidiary or an Affiliate; or (iii)
result from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company, a subsidiary or an
Affiliate (“Company-Related Developments”), and all related patents, patent
applications, trademarks and trademark applications, copyrights and copyright
applications, and other intellectual property rights in all countries and
territories worldwide and under any international conventions (“Intellectual
Property Rights”).





--------------------------------------------------------------------------------







(g)Upon termination of the Optionee’s Employment for any reason, the Optionee
shall, and agrees to, return all Proprietary Information in the Optionee’s
possession or control to the Company and such Proprietary Information will
remain in the Company’s possession. The Optionee will cooperate fully with the
Company and its subsidiaries and Affiliates, both during Employment and
following termination of Employment for any reason, in order for the Company and
its subsidiaries and Affiliates to enforce and protect any of their rights and
interests with respect to Proprietary Information, Company-Related Developments,
and Intellectual Property Rights in Company-Related Developments, including,
without limitation whatsoever, signing all papers, copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney which the Company may deem necessary or desirable in order to
protect such rights and interests.


(h)The Optionee and the Company agree that, in the event that any provision of
this Section 5 is determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, the applicable provision
shall be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.


6.Remedies Upon Breach. In the event that the Optionee breaches any of the
provisions of Section 5 of this Agreement, including without limitation
following the termination of the Optionee’s Employment, the entire intrinsic
value of the vested Stock Option (as of the date the Optionee’s Employment is
terminated, whether or not exercised or paid, settled or distributed by the
Company), shall be paid to or retained by the Company, as applicable, as
liquidated damages (the “Liquidated Damages”). The parties agree that in the
event of such breach by the Optionee it will be difficult to ascertain with
certainty the amount of damages suffered by the Company and its subsidiaries and
Affiliates. The amount of the Liquidated Damages represents a reasonable
estimate of the damages expected to be suffered by the Company and its
subsidiaries and Affiliates as a result of the Optionee’s default and, in any
such event, in addition to (and not in limitation of) such other remedies as the
Company may have against the Optionee, until the Liquidated Damages are
recovered in their entirety, (x) the Company shall be entitled to withhold any
payments to which the Optionee otherwise would be entitled (whether pursuant to
this Agreement or any other agreement, plan or policy, including without
limitation distributions hereunder), and (y) the Optionee, at the request of the
Company, shall return all or some incentive compensation (which shall include
any compensation distributed or awarded to the Optionee other than base
compensation); provided that, any amounts so withheld or returned shall be
promptly released to the original payee to the extent it is determined (whether
by settlement, judgment or arbitral decision) that such amounts are required to
be so released, together with interest thereon as may be agreed or determined in
connection with such settlement, judgment or decision. The Optionee agrees that
the remedies provided in this Section 6 are reasonably related to anticipated
losses that the Company and/or any of its subsidiaries or Affiliates would
suffer upon a breach of such provisions by the Optionee. The Optionee recognizes
and agrees that the Company’s remedies at law for any breach, or threatened
breach, of the provisions of this Agreement would be inadequate, and that for
any breach or threatened breach of such provisions by the Optionee, the Company
shall, in addition to such other remedies as may be available to it at law or in
equity or as provided in this Agreement, be entitled to injunctive relief and
enforcement of its rights by an action for specific performance to the extent
permitted by law (and without having to post bond), and to an award of
reasonable attorneys’ fees and costs incurred in connection with securing any of
its rights hereunder.


7.Notice of Termination.







--------------------------------------------------------------------------------





(a)The Optionee’s Employment may be terminated at any time by the Company or, if
different, any subsidiary or Affiliate of the Company that is the Optionee’s
employer (the “Optionee’s employer”), or by the Optionee; provided that, the
Optionee (but not the Company or, if different, the Optionee’s employer) shall
be required to provide at least six (6) months advance written notice of such
termination. For the avoidance of doubt, for purposes of Section 5 of this
Agreement, termination of Employment shall be deemed to occur upon delivery of
notice of termination by the Optionee.


(b)Where notice of termination has been delivered by the Optionee, the Company
and, if different, the Optionee’s employer shall be under no obligation to
provide any activities to Optionee to carry out on behalf of the Company or its
subsidiaries or Affiliates, and may require the Optionee (i) not to attend any
premises of the Company or any subsidiary or Affiliate thereof, (ii) to resign
with immediate effect from any offices the Optionee holds with the Company or
any subsidiary or Affiliate thereof (or any Client thereof), (iii) to refrain
from any business contact with any Clients, partners or employees of the Company
or any subsidiary or Affiliate thereof, and (iv) to take any leave time the
Optionee has accrued under the policies of the Company (or any of its
subsidiaries or Affiliates, as applicable).


(c)Notwithstanding the foregoing, if the Optionee is a party to an employment
agreement with the Company or any subsidiary or Affiliate thereof, any terms of
such employment agreement shall supersede and apply in precedence to the
provisions of clauses (a) and (b) of this Section 7 and clauses (a) and (b) of
this Section 7 shall not be taken to amend the related terms of such employment
agreement.


(d)In connection with the termination of the Optionee’s Employment, the Optionee
shall reasonably cooperate with the Company and, if different, the Optionee’s
employer, to prepare a communication plan regarding the Optionee’s departure,
and the Optionee shall not make any other public statement regarding the
Optionee’s departure without the prior written consent of the Company.


8.Nondisparagement. In exchange for the consideration herein, the Optionee
agrees not to make any disparaging, derogatory, damaging, and/or critical
statements concerning the Company or any subsidiaries or any of their respective
affiliates, partners, officers, directors, employees, services, products and/or
activities.


9.Third-Party Agreements and Rights.


(a)The Optionee hereby confirms that the Optionee is not bound by the terms of
any agreement with any previous employer or other party which restricts in any
way the Optionee’s use or disclosure of information or the Optionee’s engagement
in any business. In the Optionee’s work for the Company or any of its
subsidiaries or Affiliates, the Optionee will not disclose or use any
information in violation of any rights of any such previous employer or other
party.


(b)The Optionee’s employer, if different than the Company, is an intended
third-party beneficiary under this Agreement and may enforce the terms of
Sections 5, 6, 7, 8, 11 and 12 of this Agreement. This right is subject to (i)
the rights of the parties hereto to rescind or vary this Agreement without the
consent of any such subsidiary or Affiliate and (ii) the other terms and
conditions of this Agreement and the Plan.


10.Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution or as
permitted by the Administrator (or its delegee). This Stock Option is





--------------------------------------------------------------------------------





exercisable, during the Optionee’s lifetime, only by the Optionee or the
Optionee’s legal guardian, if any, and thereafter, only by the Optionee’s legal
representative or legatee. Notwithstanding anything to the contrary, to the
extent that the Administrator, in its sole discretion, determines that all or
any portion of this Stock Option does not qualify as an “incentive stock option”
under Section 422 of the Code, whether pursuant to Section 6(b)(viii) of the
Plan or otherwise, the Optionee may transfer, without consideration for the
transfer, such part of this Stock Option to members of the Optionee’s immediate
family, to trusts for the benefit of such family members, or to partnerships in
which such family members are the only partners, provided that the transferee
(and, as required by the Administrator, the beneficiaries or members of such
transferee) agrees in writing with the Company to be bound by all of the terms
and conditions of the Plan and this Agreement. Following such a permitted
transfer, the provisions of this Agreement providing for the exercise of this
Stock Option by the Optionee shall be deemed to permit exercises by a permitted
transferee to whom all or a part of this Stock Option has been permissibly
transferred.


11.Status of the Stock Option; Certain Tax Matters.


(a)While all or a portion of this Stock Option may be intended to qualify as an
“incentive stock option” under Section 422 of the Code, the Company does not
represent or warrant that this Stock Option qualifies as such, and none of the
Company, any of its Affiliates, the Administrator or any person acting on behalf
of the Company, any of its Affiliates or the Administrator, will be liable to
the Optionee or to the estate or beneficiary of the Optionee or to any person by
reason of the failure of the Stock Option to satisfy the requirements of Section
422 of the Code. The Optionee should consult with the Optionee’s own tax
advisors regarding the tax effects of this Stock Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period and exercise requirements.
The Optionee acknowledges and agrees that the Company or the Administrator may
take any action permitted under the Plan without regard to the effect such
action may have on the status of the Stock Option as an incentive stock option
and that such actions may cause the Stock Option to fail to be treated as an
incentive stock option.


(b)With respect to any portion of this Stock Option that is intended to qualify
as an “incentive stock option” under Section 422 of the Code, if the Optionee
intends to dispose or does dispose (whether by sale, gift, transfer or
otherwise) of any shares of Stock underlying this Stock Option within the
one-year period beginning on the date after the transfer of such shares to the
Optionee, or within the two-year period beginning on the day after the grant of
this Stock Option, the Optionee will notify the Company in writing within
fifteen (15) days after such disposition.


(c)To the extent that the aggregate Fair Market Value (determined at the time of
grant) of the Option Shares subject to the portion of the Stock Option, if any,
intended to qualify as an incentive stock option, and all other incentive stock
options the Optionee holds that are exercisable for the first time during any
calendar year (under all plans of the Company and its subsidiaries), exceeds
$100,000, the Stock Options held by the Optionee or portions thereof that exceed
such limit (according to the order in which they were granted in accordance with
the regulations under Section 422 of the Code) shall be treated as Non-Qualified
Stock Options.


(d)If at the time this Stock Option is exercised the Company determines that
under applicable law and regulations it could be liable for the withholding of
any federal, state or local tax or employee’s social security contributions upon
such exercise or with respect to a disposition of any shares of Stock acquired
upon such exercise, the Optionee expressly acknowledges and agrees that the
Optionee’s rights hereunder, including the right to be issued shares of Stock
upon exercise, are subject to the Optionee promptly paying to the Company in
cash (or by such other means as may be acceptable to





--------------------------------------------------------------------------------





the Administrator in its discretion, including, if the Administrator so
determines, by the delivery of previously acquired shares of Stock or Option
Shares acquired hereunder or by the withholding of amounts from any payment
hereunder) all such taxes, at a rate up to the maximum applicable withholding
rate, and employee’s social security contributions, in any case as determined by
the Administrator in its discretion. No shares of Stock will be transferred
pursuant to the exercise of this Stock Option unless and until the person
exercising this Stock Option has remitted to the Company an amount in cash
sufficient to satisfy any federal, state, or local withholding tax and
employee’s social security contributions requirements, or has made other
arrangements satisfactory to the Company with respect to such taxes and
employee’s social security contributions. The Optionee authorizes the Company
and its subsidiaries to withhold such amount from any amounts otherwise owed to
the Optionee, but nothing in this sentence shall be construed as relieving the
Optionee of any liability for satisfying the Optionee’s obligation under the
preceding provisions of this Section 11(d).


12.Miscellaneous.


(a)This Stock Option is subject to adjustment in accordance with the provisions
of Section 7 of the Plan.


(b)Notice hereunder shall be given (i) to the Company at its principal place of
business, and (ii) to the Optionee at the address on file in the Company’s
records, or in either case at such other address as one party may subsequently
furnish to the other party in writing.


(c)The Optionee hereby acknowledges and agrees to the following: (i) this Stock
Option is offered to the Optionee at the complete discretion of the Company;
(ii) the Plan and this Stock Option do not form part of any contract of
employment (or other provision of services) between the Optionee and the Company
or any of its subsidiaries or Affiliates and do not confer upon the Optionee any
rights with respect to continuance as an employee (or other service provider) of
the Company or any of its subsidiaries or Affiliates; (iii) this Stock Option
will not affect any right the Company or any of its subsidiaries or Affiliates
may have under any employment agreement with the Optionee or under applicable
law to terminate the Employment of the Optionee at any time with or without
Cause; (iv) this Stock Option is not part of the Optionee’s base salary or wages
and will not be taken into account in determining any other employment-related
rights that the Optionee may have, such as any rights the Optionee may have to
pension or severance pay; and (v) this Stock Option does not confer on the
Optionee any implied right or entitlement to the exercise of any discretion in
the Optionee’s favor with respect to any discretionary terms in this Stock
Option.


(d)The Optionee hereby waives all and any rights to compensation or damages in
consequence of the termination of Optionee’s Employment with the Company, or any
of its subsidiaries or Affiliates, for any reason whatsoever (whether lawfully
or unlawfully) insofar as those rights arise or may arise from the Optionee
ceasing to have rights under or be entitled to this Stock Option as a result of
such termination or from the loss or diminution in value of such rights or
entitlements. In the event of any conflict between the terms of this Section
12(d) and the Optionee’s terms of employment, this Section 12(d) shall take
precedence (except as required by applicable legislation).


(e)Pursuant to Section 10 of the Plan, the Administrator may at any time amend
or cancel any outstanding portion of this Stock Option for any purpose that may
at the time be permitted by law, but no such action may be taken that materially
and adversely affects the Optionee’s rights under this Agreement without the
Optionee’s consent.







--------------------------------------------------------------------------------





(f)If the Optionee is resident outside of the United States, to the extent
permitted by applicable law, the Optionee hereby consents to the holding,
processing and transfer of data relating to the Optionee (including sensitive
personal data as defined in the UK Data Protection Act 1998) by: (i) the Company
and any of its subsidiaries and Affiliates; (ii) any person providing services
to the Company, its subsidiaries or Affiliates (including, but not limited to,
any third party broker, registrar or administrator); and (iii) any trustee
appointed by the Company, its subsidiaries or Affiliates, in each case for all
purposes relating to the administration or operation of the Plan, including the
grant, holding, vesting or exercise of a Stock Option and the delivery, holding
or sale of Stock and, to the extent permitted by applicable law, this consent
includes consent to the transfer of such data to countries outside the European
Economic Area even if the country in question does not maintain adequate data
protection standards.


(g)The provisions of this Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof or thereof
will be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction. Notwithstanding the foregoing or
anything to the contrary herein, if the Optionee is a resident of, or employed
in, the Commonwealth of Massachusetts for at least 30 days prior to the
termination of the Optionee’s Employment with the Company or any of its
subsidiaries or Affiliates, Section 5(a) and all claims or disputes arising out
of or based upon such section or relating to the subject matter thereof will be
governed by and construed in accordance with the domestic substantive laws of
the Commonwealth of Massachusetts without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.


(h)The Optionee hereby acknowledges that the Optionee has read this Agreement,
including, without limitation, Section 5(a), thoroughly, is satisfied that the
Optionee understands it completely, and agrees to be bound by the terms and
conditions set forth herein. The Optionee understands that the Optionee has the
right to consult an attorney before signing this Agreement. Notwithstanding
anything to the contrary herein, Section 5(a) shall not take effect until ten
(10) business days after the Grant Date listed on Exhibit A hereto.


(i)Notwithstanding anything herein to the contrary, this Stock Option shall be,
and the Optionee hereby acknowledges that it is, subject to and governed by all
the terms and conditions of the Plan.


[Remainder of this page is intentionally left blank]

































--------------------------------------------------------------------------------











IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Grant Date.




AFFILIATED MANAGERS GROUP, INC.
 
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 









Please execute this Agreement and return it to the Human Resources Department.






_______________________________
Optionee:










































[Stock Option Award Agreement]





--------------------------------------------------------------------------------









Exhibit A


Optionee:
 
Number of Option Shares:
 
Option Exercise Price Per Share:
 
Grant Date:
 
Expiration Date:
 
Performance Measure(s):
 
Vesting Schedule:
 

Number of
Option Shares Vesting
 
Vesting Date










